 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS ANDERSON,                                  No. 1:16-cv-00352-DAD-SAB
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14    UNITED STATES OF AMERICA,                         DEFENDANTS’ MOTION FOR SUMMARY
                                                        JUDGMENT
15                       Defendant.
                                                        (Doc. Nos. 55, 59)
16

17

18           Plaintiff Curtis Anderson is a federal prisoner proceeding pro se and in forma pauperis in

19   this action pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22           On August 8, 2018, defendant filed a motion for summary judgment. (Doc. No. 55.) On

23   November 28, 2018, the assigned magistrate judge issued findings and recommendations,

24   recommending that defendant’s motion for summary judgment be denied. (Doc. No. 59.) The

25   findings and recommendations were served on the parties and contained notice that any

26   objections thereto were to be filed within thirty days after service. (Id. at 12.) Defendant filed

27   objections on December 21, 2018. (Doc. No. 60.)

28   /////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the undersigned has

 2   conducted a de novo review of the case. In the undersigned’s view, defendant’s objections do not

 3   raise any argument not already adequately considered and appropriately rejected in the pending

 4   findings and recommendations. Having carefully reviewed the entire file, including defendant’s

 5   objections, the undersigned concludes that the findings and recommendations are supported by

 6   the record and by proper analysis.

 7          Accordingly:

 8          1.      The findings and recommendations issued on November 28, 2018 (Doc. No. 59)

 9                  are adopted in full;

10          2.      Defendant’s motion for summary judgment (Doc. No. 55) is denied; and

11          3.      This matter is referred back to the assigned magistrate judge for further

12                  proceedings.

13   IT IS SO ORDERED.
14
        Dated:     January 30, 2019
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
